Case 1:18-cv-00124-GJQ-RSK ECF No. 102 filed 02/20/19 PageID.1221 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION



 DANIEL WILLIAM RUDD,

         Plaintiff,
 v.
                                                                     Case No. 1:18-CV-124
 CITY OF NORTON SHORES, et al.,
                                                                     HON. GORDON J. QUIST
       Defendants.
 ______________________________/


      ORDER DENYING PLAINTIFF’S RULE 59(e) MOTION TO ALTER JUDGMENT

        Plaintiff brought this action alleging a wide-ranging conspiracy between governmental and

private actors to violate Plaintiff’s federal constitutional rights and related state law rights in

connection with Plaintiff’s child custody dispute with his ex-wife. On January 8, 2019, this Court

entered judgment in favor of Defendants after granting Defendants’ various dispositive motions.

(ECF No. 95.) Plaintiff now moves the Court to alter judgment pursuant to Federal Rule of Civil

Procedure 59(e). (ECF No. 97.) Having considered Plaintiff’s arguments, the Court will deny

Plaintiff’s motion.

        This Court “may grant a Rule 59(e) motion to alter or amend if there is: (1) a clear error of

law; (2) newly discovered evidence; (3) an intervening change in controlling law; or (4) a need to

prevent manifest injustice.” Schlaud v. Snyder, 785 F.3d 1119, 1124 (6th Cir. 2015) (emphasis in

original). “A motion under Rule 59(e) is not an opportunity to re-argue a case.” Michigan Flyer

LLC v. Wayne Cnty. Airport Auth., 860 F.3d 425, 431 (6th Cir. 2017); see also W.D. Mich. LCivR

7.4(a) (“Generally . . . motions for reconsideration which merely present the same issues ruled

upon by the Court shall not be granted”). Thus, because Plaintiff’s motion for reconsideration
Case 1:18-cv-00124-GJQ-RSK ECF No. 102 filed 02/20/19 PageID.1222 Page 2 of 2
simply rehashes arguments presented in opposition to Defendants’ various dispositive motions,

the Court denies Plaintiff’s motion for reconsideration. 1

         Additionally, Plaintiff seeks leave to amend his complaint through his Rule 59(e) motion.

However, “[a] party seeking leave to amend after an adverse judgment faces a heavier burden than

for a Rule 15 leave to amend motion prior to a final ruling.” Michigan Flyer, 860 F.3d at 431. “If

a permissive amendment policy applied after adverse judgments, plaintiffs could use the court as

a sounding board to discover holes in their arguments, then reopen the case by amending their

complaint to take account of the court’s decision.” Id. (internal quotation marks omitted). That

appears to be precisely what Plaintiff seeks to do here. Moreover, to determine whether to grant

leave to amend, the Court “must have before it the substance of the proposed amendment.”

Roskam Baking Co. v. Lanham Mach. Co., 288 F.3d 895, 906 (6th Cir. 2002). While Plaintiff

alludes to the substance of the amended complaint, he has not provided the Court with enough

detail for the Court to determine that Plaintiff has satisfied the heavy burden required to show that

he is entitled to a post-judgment amendment. Consequently, the Court denies leave to amend the

complaint at this late juncture.

         Therefore,

         IT IS HEREBY ORDERED that Plaintiff’s motion to alter judgment pursuant to Rule

59(e) (ECF No. 97) is denied.

         IT IS FURTHER ORDERED that Plaintiff’s request to amend his complaint is also

denied.

Dated: February 20, 2019                                               /s/ Gordon J. Quist
                                                                      GORDON J. QUIST
                                                                UNITED STATES DISTRICT JUDGE



1
  The Sixth Circuit characterizes a Rule 59(e) motion as a motion for reconsideration. See e.g., Amway Distribs.
Benefits Ass’n v. Northfield Ins. Co., 323 F.3d 386, 388 (6th Cir. 2003). The Local Rules state that “[n]o answer to a
motion for reconsideration will be allowed unless requested by the Court.” W.D. Mich. LCivR 7.4(b). Defendants
submitted responses to Plaintiff’s Rule 59(e) motion (ECF Nos. 99-101), but because the Court did not request those
responses, the Court has not and will not consider the content of the responses in ruling on Plaintiff’s motion.
                                                          2
